Citation Nr: 1325132	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970, which includes service in the Republic of Vietnam.  He received the Combat Action Ribbon.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The RO in Baltimore, Maryland currently has jurisdiction over the appellant's claim.

In an August 2007 statement (VA Form 21-4138), the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  A hearing was scheduled for a date in June 2010 and the appellant was notified of the date and time of the hearing by way of a letter also dated in June 2010.  This letter was sent to her address of record and was not returned as undeliverable.  A copy of this letter was also sent to the appellant's representative.

The appellant failed to appear for the scheduled DRO hearing.  She has not explained her absence or requested to reschedule the hearing.  Thus, her appeal will be processed as if she withdrew the DRO hearing request.  See 38 C.F.R. § 20.704(d) (2012).

The appellant testified before the undersigned at a February 2011 hearing in Washington, DC.  A transcript of that hearing has been associated with the claims folder.

In May 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2006.  His death certificate lists the immediate cause of his death as multiple traumas due to a motor vehicle accident.  There are no other conditions listed as contributing to the Veteran's death.

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), among other things.  The appellant contends that the Veteran's PTSD contributed to his death in that it caused him to experience suicidal ideation, which in turn resulted in his fatal motor vehicle accident. 

In November 2011, a VA psychologist reviewed the Veteran's claims file and opined that his cause of death was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected PTSD. She reasoned that a July 2007 statement submitted by a licensed clinical social worker, which alluded to a conclusion that suicidal ideation contributed to the Veteran's fatal motor vehicle accident, appeared to be speculative and based on interactions which predated the Veteran's more current VA psychiatric treatment.  The social worker's last treatment contact with the Veteran was left unaddressed, except for his statement that he attended a Board hearing with the Veteran.  However, this hearing occurred in 1990, which was 16 years prior to the Veteran's motor vehicle accident.  The most recent psychiatric treatment records were from the VA Medical Center in Martinsburg, West Virginia (VAMC Martinsburg).  These records were reviewed dating back 10 years prior to the motor vehicle accident and did not reveal any notations of suicidal ideation or intent during that time (although it was regularly assessed).  The transcript of the 1990 Board hearing was reviewed and was found not to contain the most current clinical information because it occurred 16 years prior to the Veteran's death.  Also, treatment records from the VA Medical Center in Coatesville, Pennsylvania (VAMC Coatesville) dated from 1987 to 1988 were reviewed and found not to be the most current clinical records.

The psychologist further reasoned that the accident investigation was absent of any speculation or conclusion of intentional death by the Veteran.  Witnesses testified that his truck was all over the roadway, that he was driving erratically, and that he had a difficult time keeping his truck on the roadway.  The medical examiner's cause of death was multiple traumas due to a motor vehicle accident.  Also, the investigating officer's statement that the Veteran was driving in his pajamas did not indicate suicidal intent.  Rather, the appellant had reported that the Veteran had driven in his pajamas at other times and had shown up at her place of employment.

Moreover, the opinion provider explained that the statements made by the Veteran's family included reports of reckless driving.  Although the appellant contended that there was a relationship between the Veteran's PTSD, suicidal ideations, and cause of death, the most recent clinical information available did not indicate that the Veteran was engaging in any suicidal ideation or planning.  A history of reckless driving or driving in pajamas did not warrant an assumption that there was a relationship between the Veteran's PTSD, suicidal ideations, and his cause of death.  There was simply a lack of sufficient data provided to lead to a conclusion or an assumption that there was a relationship between the Veteran's PTSD, suicidal ideation, and cause of death.

The November 2011 opinion is insufficient because it is, at least in part, based on an inaccurate history.  The opinion provider reasoned that a review of the Veteran's treatment records dating back 10 years prior to his fatal motor vehicle accident did not reveal any notations of suicidal ideation or intent during that time.  However, an April 1997 VA examination report indicates that the Veteran experienced suicidal thoughts, but no intent or plan.  Also, a June 1999 VA examination report reveals that he reported occasional suicidal ideation as well as homicidal thoughts and thoughts of hurting others.  Hence, the November 2011 opinion is, at least in part, based on an inaccurate history and is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Also, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In its May 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all relevant treatment records from the Martinsburg Vet Center in Martinsburg, West Virginia.  The AOJ subsequently obtained relevant treatment records from VAMC Martinsburg, but no efforts were undertaken to obtain treatment records from the Martinsburg Vet Center and no such records are otherwise in the claims file.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ has not attempted to obtain any treatment records from the Martinsburg Vet Center, the Board is compelled to again remand the issue on appeal for compliance with the instructions in its May 2011 remand.

Furthermore, a June 1999 VA social work psychosocial assessment note contained among the Veteran's paperless records in the Virtual VA system reveals that he was in receipt of Social Security Administration (SSA) disability benefits for PTSD.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the Martinsburg Vet Center.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, the claims file, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death)?

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on the appellant's contention that the Veteran's service-connected PTSD resulted in suicidal ideation, which in turn contributed to his fatal motor vehicle accident.  The opinion provider shall also specifically address the June 2006 accident report and witness statements, the July 2007 letter from a licensed clinical social worker, the June 2010 statement by the investigating officer, any reports of suicidal/homicidal ideation (including during the September 1990 Board hearing and the April 1997 and June 1999 VA examinations), and the September 2008 and November 2011opinions pertaining to the Veteran's cause of death.

The opinion provider shall acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.
The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such statements by the Veteran and appellant must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's or appellant's reports regarding symptoms, he or she must provide a reason for doing so.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


